Citation Nr: 1613799	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  15-12 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to a service-connected disability.


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran has verified active duty from March 1969 to March 1975 and from November 1984 to March 1988.  His awards and decorations include the Combat Action Ribbon.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In a March 2015 VA Form 21-22, the Veteran revoked the American Legion as his representation, and has demonstrated intent to individually pursue his claim as indicated in correspondence dated February 2016.  Thus, the Board will proceed that he wishes to represent himself. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file includes VA treatment records dated from November 2000 to October 2015 and April 2014 VA examination for posttraumatic stress disorder (PTSD), and the remaining records are duplicate copies of evidence already associated with VBMS.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue on appeal.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159 (2015).

In November 2013, the Veteran requested service connection for PTSD.  In April 2014, the Veteran was afforded and underwent a VA examination for PTSD, which the examiner did not render a current diagnosis of PTSD or any other mental disorder.  During the appeal period, thus far, VA treatment records in Virtual VA show current diagnoses of depression in February 2013 and May 2013 and cognitive disorder not otherwise specified in April 2014 and April 2015.  In October 2015, the Veteran was scheduled and failed to report for a VA examination for mental disorders.  It was noted that the Veteran failed to RSVP.  At the top of the Compensation and Pension (C&P) Examination Inquiry report, the Veteran's address is listed which differs from his address of record at that time.  As a result, the Board finds that the Veteran may not have received proper notice regarding the scheduled VA examination for mental disorders to the latest and correct address of record.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain verification of all periods of active duty.

2.  Obtain and associate with the claims file all relevant outstanding VA treatment records from any VA facility dated since October 2015.

3.  After completing the foregoing development and associating all additional records with the claims file, the Veteran should be scheduled for a VA examination to determine the nature and etiology of an acquired psychiatric disability.  Please make sure the Veteran's address is correct.

The entire electronic claims file, to include all VBMS and Virtual VA files, must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history of this claimed disorder from the Veteran.  

a)  For any diagnosed acquired psychiatric disability, the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder(s) is/are (i) related to the Veteran's active service including service in Vietnam; (ii) caused by any of the Veteran's service-connected disabilities, or if not, (ii) permanently aggravated by any of the Veteran's service-connected disabilities.  Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

Note: the Veteran is currently service-connected for the following disabilities: (a) arteriosclerotic heart disease; (b) right ulnar and median nerve neuropathy; (c) mild ligamentous instability of the left knee; (d) diabetes mellitus, type II; (e) bony spurs of the right knee; and (f) hallux valgus of the bilateral great toes. 

b)  If no current diagnosis is rendered, the examiner should refer to the diagnoses of depression, including as secondary to medical (as noted in February 2013 and May 2013 VA treatment records) and of cognitive disorder not otherwise specified (as noted in April 2014 and April 2015 VA treatment records) and render the appropriate requested medical opinion above.  

It should be noted that the Veteran is competent to attest to matters of which he had first-hand knowledge, including observable symptomatology.  If there is any basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  A complete rationale must be provided for any opinion offered.

4.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 

5.  After the development requested has been completed, the AOJ should review the examination report and medical opinion to ensure that they are in complete compliance with the directives of this REMAND.  If the report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

6.  When the development requested has been completed, the issue on appeal should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




